                         THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI

LESTER MALLONEE,                  )
                                  )
    Plaintiff,                    )
                                  )
v.                                )                      Case No. 4:20-cv-00719
                                  )
RYDER INTEGRATED LOGISTICS, INC., )
                                  )
    Defendant.                    )

                                   NOTICE OF REMOVAL

        Defendant Ryder Integrated Logistics, Inc. (“Defendant”), by and through its undersigned

counsel, hereby gives notice of removal of the above-styled action filed by Plaintiff Lester

Mallonee (“Plaintiff”) in the Circuit Court of Jackson County, Missouri, at Kansas City, to the

United States District Court for the Western District of Missouri, without waiving any rights to

which Defendant may be entitled. In support of the removal of this action, Defendant states the

following:

        1.     On July 28, 2020, Plaintiff commenced this action by filing a Petition in the

Circuit Court of Jackson County, Missouri, at Kansas City, Case No. 2016-CV15759.

        2.     Plaintiff’s Petition purports to assert claims for age discrimination and retaliation

under the Missouri Human Rights Act (“MHRA”).

        3.     On August 10, 2020, Plaintiff served a copy of the Petition on Defendant. In

accordance with 28 U.S.C. § 1446(a), a copy of the Petition and all other process, pleadings and

orders filed in Circuit Court are attached hereto as Exhibit A.

        4.     The date of service set forth above Defendant constitutes the first date upon which

Defendant had actual notice of the pending action.




6911631v.1
        5.     Under §§ 1441 and 1446, removal is timely if filed within 30 days after a

defendant is served with a summons and the initial pleading. Defendant is timely filing this

removal, within 30 days of service.

                                      Diversity of Citizenship

        4.     The Court has original jurisdiction of this action under 28 U.S.C. § 1332(a)(1),

and this action is removable pursuant to the same because the parties are citizens of different

states and the amount in controversy exceeds $75,000, exclusive of interest and costs.

        5.     While the body of Plaintiff’s Petition does not identify the state in which Plaintiff

resides, Exhibit A to Plaintiff’s Petition discloses that Plaintiff resides in Camden Point,

Missouri, and is a citizen of Missouri. (Ex. A, Petition, Exhibit A.) Further, Defendant’s records

reveal Plaintiff resides in and is a citizen of Missouri. (Exhibit B, Declaration of Lesley Kerr, ¶¶

4-8).

        6.     Plaintiff’s Petition makes no allegations concerning Defendant’s citizenship.

        7.     Defendant is not a citizen of Missouri. Defendant is a Delaware Corporation with

its principal place of business and corporate headquarters in Miami, Florida.            (Exhibit C,

Declaration of Delores Clark, ¶ 3.)

        8.     As such, complete diversity exists amongst the parties and the “citizenship”

component of the removal analysis is satisfied.

                                      Amount in Controversy

         9.     Although Plaintiff does not plead a specific amount of damages, the amount in

 controversy claimed by Plaintiff exceeds $75,000.00, exclusive of interest and costs.

         10.    Defendant adamantly denies any liability as to Plaintiff and denies it violated the

 law as alleged by Plaintiff. Defendant denies that Plaintiff is entitled to any recovery in this

 action, and by filing this Notice of Removal, Defendant does not waive any defenses that may

                                                  2
6911631v.1
 otherwise be available to it. Nonetheless, when, as in the instant matter, damages are not fully

 specified in the state court complaint, the removing party “has the burden of proving that the

 amount in controversy exceeds the jurisdiction minimum.” Bell v. Hershey Co., 557 F.3d 953,

 956 (8th Cir. 2009). Here, the amount in controversy requirement is satisfied because “the fact

 finder might legally conclude” that Plaintiff’s damages exceed the jurisdictional minimum of

 $75,000. Bell at 958 (Under the preponderance standard, ‘[t]he jurisdictional fact…is not

 whether the damages are greater than the requisite amount, but whether a fact finder might

 legally conclude that they are…”).

         11.    Courts consider compensatory damages, punitive damages, and attorneys’ fees in

 determining whether the amount in controversy exceeds $75,000.00. See Allison v. Sec. Ben.

 Life Ins. Co., 980 F.2d 1213, 1215 (8th Cir. 1992); Capital Indem. Corp. v. Miles, 978 F.2d 437,

 438 (8th Cir. 1992).

         12.    Plaintiff’s alleged damages include lost income, damages for “garden variety

 emotional pain,” “punitive damages,” and “costs and reasonable attorneys’ fees.”

         13.    While Plaintiff makes no specific monetary demand in his Petition, the Court is

 not bound by amounts stated in the Petition when determining the amount in controversy. See

 O’Keefe v. Midwest Transit, Inc., No. 4:06 CV 1060 DDN, 2006 WL 2672992, at *1 (E.D. Mo.

 Sept. 18, 2006) (holding “[a]ny amounts stated in the petition are not determinative, and the

 court must look to the substance of the claim to determine if federal jurisdiction is present); see

 also Rodgers v. Wolfe, No. 4:05 CV 01600 ERW, 2006 WL 335716, at *3 (E.D. Mo. Feb. 14,

 2006) (holding “the amount stated in the petition is not determinative. It is the substance of the

 claim, not the conclusory recitation of its worth, that will determine if federal jurisdiction is

 extant.”)



                                                 3
6911631v.1
         14.   Plaintiff makes a claim for lost income. Pet. ¶¶ 16. The MHRA contains no cap

 for back pay damages. Mo. Rev. Stat. § 213.111.4.            At the time his employment with

 Defendant ended in May 2019, Plaintiff was making a yearly salary of approximately

 $101,500.00. Plaintiff’s back pay through the time of trial – assuming a conservative trial date

 of 18 months from the date of this Notice of Removal – would be approximately $287,500.00,

 well over three times the $75,000 threshold.

         15.   Plaintiff also makes claims for other damages, including compensatory and

 punitive damages, as well as attorneys’ fees. Other damages, including punitive damages but

 excluding back pay damages, are capped between $50,000 and $500,000, depending on the size

 of the employer. Id. There is not, however, any cap on attorneys’ fees. Id. Fee awards in

 Missouri employment discrimination cases can exceed $75,000 by themselves:

               •         Jones v. City of Kansas City, 569 S.W.3d 42, (Mo. Ct. App. 2019)
                         (upholding trial court’s attorney’s fee award of $662,862 in MHRA case);

               •         Soto v. Costco Wholesale Corp., 502 S.W.3d 38, 56 (Mo. Ct. App. 2016)
                         (upholding trial court’s attorney’s fee award of $234,890 in MHRA case);

               •         Lawrence v. CNF Transp., No. 4-99-CV-00794-HFS, Doc. 124 (W.D. Mo.
                         Mar. 12, 2002) (order awarding plaintiff $83,081.00 in attorneys’ fees as
                         prevailing party in discrimination case);

               •         Lee v. Consolidated Freightways, No. 99-1227-SOW, Doc. 131 (W.D.
                         Mo. Aug. 14, 2002) (order awarding plaintiff $112,430 in attorneys’ fees
                         in discrimination case).

Therefore, Plaintiff’s claim for attorney fees, by itself, meets the jurisdictional amount-in-

controversy threshold.

         16.   In other cases involving claims of wrongful discharge in violation of the MHRA,

 juries have rendered verdicts in amounts in excess of $75,000.00. See Sherry v. City of Lee’s

 Summit, Missouri, 2019 WL 6529784 (Mo. Cir. Ct. 2019) (jury verdict of $300,000 in actual

 damages in disability discrimination case); Hartmann v. Astellas Pharma U.S., Inc., et al., 2018

                                                 4
6911631v.1
 WL 6983936 (Mo. Cir. Ct. 2019) (jury verdict of $432,000 in actual damages and $4,000,000 in

 punitive damages for claims brought pursuant to MHRA); Hunley v. Sprint United Mgmt. Co.,

 21 F. App’x 532, 534 (8th Cir. 2001) (jury verdict of $76,058.91 in back pay, $256,250 in

 compensatory damages, for a total of $332,308.91 in damages for claims of race discrimination

 in employment and wrongful termination under 42 U.S.C. § 1981 and the MHRA); Lynn v. TNT

 Logistics North America Inc., 275 S.W.3d 304 (Mo. App. W.D. 2008) (upholding trial court’s

 award of $450,000 in compensatory damages and $3.75 million in punitive damages for

 plaintiff’s claims brought under MHRA); Brady v. Curators of University of Missouri, 213

 S.W.3d 101, 106 (Mo. App. E.D. 2006) (noting verdict award in MHRA age discrimination and

 retaliation action of $225,000 actual damages, $750,000 punitive damages against employer,

 and awards of $200,000 and $100,000 in punitive damages against individual defendants, while

 declining to award plaintiff reinstatement); Brenneke v. Dep’t of Missouri, Veterans of Foreign

 Wars of United States of America, 984 S.W.2d 134 (Mo. App. W.D. 1998) (affirming $100,000

 jury verdict for wrongful discharge in violation of public policy claim).

         17.    Again, in this lawsuit, Plaintiff is requesting lost wages, emotional distress

 damages, punitive damages, and attorneys’ fees. Reading his Petition as a whole, this case

 clearly involves an amount in controversy exceeding $75,000.00.

                                           Conclusion
         9.    As noted in the paragraphs above, Defendant is properly removing this case to

 federal court pursuant to 28 U.S.C. § 1441 because all of the parties are diverse and the amount

 in controversy exceeds $75,000.00.

         10.    Under §§ 1332, 1441(a) and 1446(a), and Local Rule 3.2, the United States

 District Court for the Western District of Missouri is the appropriate court for removing an

 action from the Circuit Court of Jackson County, Missouri, where this action was filed.

                                                 5
6911631v.1
        18.    In addition to filing this Notice of Removal in the office of the Clerk for the

United States District Court for the Western District of Missouri, Defendant, through its

undersigned counsel, certifies that it will provide notice of the removal to the Circuit Court of

Jackson County, Missouri, at Kansas City, and to Plaintiff as required by 28 U.S.C. § 1446(d) to

effect the removal.

        WHEREFORE, Defendant respectfully removes this action from the Circuit Court of

Jackson County, Missouri, at Kansas City, to the United States District Court for the Western

District of Missouri.

        Respectfully submitted this 9th day of September, 2020.

                                             CONSTANGY, BROOKS, SMITH &
                                             PROPHETE, LLP


                                             By: /s/ Kimberly F. Seten
                                                Kimberly F. Seten, MO Bar No. 50449
                                                2600 Grand Boulevard, Suite 750
                                                Kansas City, Missouri 64108-4600
                                                Telephone: (816) 472-6400
                                                Facsimile: (816) 472-6401
                                                Email: kseten@constangy.com

                                                ATTORNEY FOR DEFENDANT




                                                6
6911631v.1
                                CERTIFICATE OF SERVICE

        I hereby certify that on the 9th day of September, 2020, a true and correct copy of the

above and foregoing NOTICE OF REMOVAL was served via the Court’s electronic case filing

system, and via electronic mail, on the following:

        Mark A. Jess
        Christie Jess
        Kelly Rosine Ruark
        Employee Rights Law Firm
        Law Offices of Mark A. Jess, LLC
        Kansas City Livestock Exchange Building
        1600 Genessee, Suite 842
        Kansas City, Missouri 64102
        Telephone: (816) 474-4600
        Facsimile: (816) 474-4601
        Email: mark.jess@employeerightslawfirm.com
        Email: christie.jess@employeerightslawfirm.com
        Email: kelly.ruark@employeerightslawfirm.com

        ATTORNEYS FOR PLAINTIFF



                                                          /s/ Kimberly F. Seten
                                                          Attorney for Defendant




                                                7
6911631v.1
